DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 were pending for examination in the application filed September 3, 2020. Claims 1, 3-10, 12-15 are amended, claims 2 and 11 cancelled, and claims 16-19 are added as of the remarks and amendments received March 17, 2021.

Allowable Subject Matter
Claim 16-18, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a particular combination of elements, which is neither taught nor suggested by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 12-15, 19 are being rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen; U.S. Patent Application Publication 2014/0276242 A1), and further in view of Barfield (U.S. Patent Application Publication 2013/0054180 A1).
Regarding Claim 1, (Original) Chen discloses the aspects of the fall detection apparatus for detecting a fall by a user, the fall detection apparatus comprising: 
a processor (microcontroller 305, in communication with microcontroller 410; [0035] Looking 
receive first measurements of movements of the user over time from a first movement sensor that is to be worn or carried by the user (sensor node 220 connected to central sensor node 220; [0029] Looking now at FIG. 2, illustrated is a conceptual drawing of one embodiment of the layout of a 3D body sensor network 200 that may be provided in a system or method in accordance with the disclosed principles. The inertia sensors for use in establishing a network that generates a 3D mapping of the wearer's movements as disclosed herein are wearable either directly on the skin, on the wearer's clothing, or even with dedicated garments having the sensors. With wearable sensors, body movements, posture, and position can be accurately tracked and represented to generate the 3D body movement mapping disclosed herein. [0030] The tracking provided by the disclosed principles may be implemented for any activity in which body position and movement are important, such as remote patient monitoring, individualized instruction and outcome evaluation for rehabilitation, and other health applications. Moreover, the accurate detection and remote tracking of the disclosed principles may be used to track and evaluate patient movement and posture assessment cost effectively. In addition, the disclosed principles can provide for onscreen display of a patient's body movement, posture change, COG, and BOS during the wearer's monitored movements and activities. Such an onscreen display of the patient's movement, posture change, COG, and BOS can be on a real-time basis or can be based on historical data that was captured and stored, for example, in a central sensor unit or in a database. A comparison of real-time data with historical data may be used to detect deficiencies in position or movement, such as for detecting and predicting deteriorating posture and possible falls.); 
determine that one or more objects are being carried or used by the user (sensor nodes 205 in assistive walking device 205; [0031] The disclosed sensor network 200 is worn by a user for body motion capturing, and gathers data regarding the user's body position and movement to generate a 3D mapping of that movement or posture for evaluation as disclosed herein. As illustrated in FIG. 2, sensor nodes 205 may be dispersed at select locations of the wearer's body 210, as well as their assistive walking device 215, if present. The locations selected for providing sensors are those locations of a human body that will provide the best and most accurate information regarding a body's movements. As illustrated, such locations may include the COG of a person at the center of the body's core. The COG and BOS are dynamic data. The constantly changing COG has to be maintained within constantly changing BOS to maintain wearer's stability. Thus, the disclosed principles calculates the COG & BOS on a real-time basis based on the feedback from the network of 3D sensors and weight sensors located throughout strategic , wherein the one or more objects comprise a second movement sensor (sensor nodes 205); 
receive second measurements of movements of the user over time from the second movement sensor ([0031] The disclosed sensor network 200 is worn by a user for body motion capturing, and gathers data regarding the user's body position and movement to generate a 3D mapping of that movement or posture for evaluation as disclosed herein. As illustrated in FIG. 2, sensor nodes 205 may be dispersed at select locations of the wearer's body 210, as well as their assistive walking device 215, if present. The locations selected for providing sensors are those locations of a human body that will provide the best and most accurate information regarding a body's movements. As illustrated, such locations may include the COG of a person at the center of the body's core. The COG and BOS are dynamic data. The constantly changing COG has to be maintained within constantly changing BOS to maintain wearer's stability. Thus, the disclosed principles calculates the COG & BOS on a real-time basis based on the feedback from the network of 3D sensors and weight sensors located throughout strategic positions on the body. The COG over BOS will then be evaluated on a real-time basis to evaluate the deficiency in position or movement of the wearer.) and 
determine whether the user has fallen by processing the first received measurements and the received second measurements, wherein an overall determination of whether the user is fallen is based upon both the received first measurements and the received second measurements ([0032] Such positioning for the central sensor at the wearer's COG is important for detecting changes in the wearer's COG over his BOS, using the central sensor in conjunction with the overall network of strategically positioned sensors, which may then be used detect and predict deteriorating posture and potential falls. Also, sensor nodes may be positioned at the wearer's head, as well as one or more locations on the wearer's arms or legs. Such locations may include the shoulders, elbows, and hands/wrists for the arm locations, and the knees, thighs, and feet/ankles for the leg locations. However, these locations are merely exemplary and the disclosed principles may be implemented with any sensor locations that are capable of capturing full body motion capture data. Further, an assistive walking device (e.g., a cane) of the wearer 210 may also be fitted with a geolocation device, such as a GPS tracker 220. Such a GPS tracker 220 on the waking device can assist with determining the geographic location of the wearer 210, if desired, and is discussed in further detail below. Moreover, locations for each sensor node may be selected based on the type of body motion being captured for evaluation. Accordingly, those who are skilled in the pertinent field of art will understand what body locations may thus be used when implementing the 3D body motion mapping provided by the disclosed principles. [0030] The tracking provided by the disclosed principles may be implemented for any activity in which body position and movement are important, such as remote patient monitoring, individualized instruction and outcome evaluation for rehabilitation, and other health applications. Moreover, the accurate detection and remote tracking of the disclosed principles may be used to track and evaluate patient movement and posture assessment cost effectively. In addition, the disclosed principles can provide for onscreen display of a patient's body movement, posture change, COG, and BOS during the wearer's monitored movements and activities. Such an onscreen display of the patient's movement, posture change, COG, and BOS can be on a real-time basis or can be based on historical data that was captured and stored, for example, in a central sensor unit or in a database. A comparison of real-time data with historical data may be used to detect deficiencies in position or movement, such as for detecting and predicting deteriorating posture and possible falls. [0032] Such positioning for the central sensor at the wearer's COG is important for detecting changes in the wearer's COG over his BOS, using the central sensor in conjunction with the overall network of strategically positioned sensors, which may then be used detect and predict deteriorating posture and potential falls. Also, sensor nodes may be positioned at the wearer's head, as well as one or more locations on the wearer's arms or legs. Such locations may include the shoulders, elbows, and hands/wrists for the arm locations, and the knees, thighs, and feet/ankles for the leg locations. However, these locations are merely exemplary and the disclosed principles may be implemented with any sensor locations that are capable of capturing full body motion capture data. Further, an assistive walking device (e.g., a cane) of the wearer 210 may also be fitted with a geolocation device, such as a GPS tracker 220. Such a GPS tracker 220 on the waking device can assist with determining the geographic location of the wearer 210, if desired, and is discussed in further detail below. Moreover, locations for each sensor node may be selected based on the type of body motion being captured for evaluation. Accordingly, those who are skilled in the pertinent field of art will understand what body locations may thus be used when implementing the 3D body motion mapping provided by the disclosed principles. [0034] Based on the gathered sensor data, the disclosed principles may provide feedback to the wearer to assist in correcting any type of posture or movement issue detected by the network 200. Such detection and feedback may be immediate with regard to when a movement or posture issue is detected. For example, an alarm, which may be a vibration alarm or audible alarm, or any other type of audible, visual, vibrational, textual, or verbal cue, may be used to provide such feedback. Moreover, the feedback may be provided by the sensor nodes 205, 220, or may be provided at one or more other locations on the user's body. More specifically, feedback may be provided at the location(s) of the wearer's body where the problem is occurring or where correction should occur. In other embodiments, the feedback may be provided at a predetermined location, such as via a wristband or necklace worn by the user. Also, the feedback could be provided other than on the user's body, such as to a mobile device carrier by the user, or perhaps by components provided in the user's walking device. Still further, the feedback may not be immediate when detected, and may instead be provided to the user or other person after the fact, as information to be presented to the user once data has been gathered and evaluated. The feedback may also be provided to personnel monitoring the position and movement of the user, such as a doctor of caretaker.).
Chen does not explicitly state the second movement sensor is fallen; rather Chen teaches a comparison of real-time data with historical data may be used to detect deficiencies in position or movement, such as for detecting and predicting deteriorating posture and possible falls and calculating the COG & BOS on a real-time basis based on the feedback from the network of 3D sensors and weight sensors located throughout strategic positions on the body where the COG over BOS will then be evaluated on a real-time basis to evaluate the deficiency in position or movement of the wearer. Chen additionally teaches, “[0071] At step 1306, the process determines if there is a measureable change in the current walking pattern when compared to the baseline pattern, again using the dynamic change in both COG over BOS of the wearer over time. The amount of measureable change may be any predetermined amount, and will differ between wearers. If the detected pattern change exceeds the predetermined threshold, the moves to step 1307 where a doctor or other monitoring personnel may be notified of the issue. The notification may be based on the wearer's walking pattern deteriorating beyond a predetermined (e.g., "safe") point, or may even be based on the newly detected walking pattern demonstrating that the wearer has fallen. The doctor or other personnel may then address the issue with the wearer, for example, providing a walking assistance device or therapy or other procedure to address the deficiency.”
Barfield further teaches distinguishing between a device fall and a human fall, “[0038] Turning now to the drawings, FIG. 1 illustrates a method 100 for detecting that a fall has occurred based on an acceleration magnitude. The values used for determining the acceleration magnitude may come from sensors, such as accelerometers, gyroscopes, barometers, or other similar sensors that can detect physical characteristics that relate to a change in position of a device that includes the sensor. For example, personal, wearable, devices that attach to clothing, or otherwise can be attached to a person, or object, may include wireless communication processor circuitry and global positioning satellite processor ("GPS") circuitry. In addition the personal wearable device (may be referred to hereinafter as "fall device") may include sensors and transducers, such as single, or multiple-axis, accelerometers, barometers, gyroscopes, heart rate detectors, microphones, speakers, buttons, visual display, and the like, that couple to either, or both, of the wireless communication processor circuitry and the GPS circuitry. When referring herein to either of the wireless processor circuitry or GPS processor circuitry, each typically include an integrated circuit, supporting circuitry such as A/D and D/A, memory, power supply circuitry, discrete components, and other items such as antennas, amplifiers, buffers, registers, etc. Typically, one of the processors (usually the wireless communication processor) performs most of the general processing of the device in addition to its specific duties related to core function (e.g., wireless communication processing). However, processing duties may be distributed among multiple processors. For example, an auxiliary processor may handle power management for all components of the full device, and the GPS and communication processor may handle higher level processing duties. Unless otherwise noted, reference herein to a processor means the higher level processing, which may, or may not, include a given processor's core role functionality. [0039] Continuing with the description of FIG. 1, method 100 begins at step 105. At step 110, the processor of the fall detection device retrieves values stored in a memory for use in comparing to measured acceleration values. The retrieved values include a plurality of acceleration magnitude threshold values. The threshold values correspond to magnitude values determined from evaluation of a plurality of empirically obtained data sets. The data sets include sampled acceleration data from an accelerometer sensor (a sensor can include one, two, or three actual accelerometers corresponding to one, two, or three axis of motion). Preferably, data from data sets corresponding to very many descent events should be evaluated. Evaluating and analyzing data from the multiple descent events typically results in categorization of the data sets, or signatures, into categories, in which signatures in each category share common, or similar characteristics. The fall signature of a person wearing a fall device while falling due to sudden unconsciousness may have different characteristics than the signature of a person wearing a fall device who falls due to a sudden loss of balance. Other categories of fall signatures may include falling due to tripping, falling from a chair, falling from a wheel chair, falling while grasping for a support, amount others. A descent event that may seem like a fall is the act of tossing a fall device onto a floor, shelf, desktop, etc. A toss event typically exhibits a longer period of zero acceleration (corresponding, to free fall) than a person who falls. A conscious falling person typically tries to steady himself, brace himself against a wall or furniture, or otherwise arrest the fall. A suddenly unconscious person cannot try to mitigate the fall, but nevertheless typically changes orientation as the body descends compared to a toss event, which typically has a longer uninterrupted, minimal orientation-changing, free fall period. [0040] Different categories of fall signatures may, and typically do, have different peak acceleration magnitude spikes that correspond to the device (whether from a toss or actual fall) suddenly decelerating when the fall event ends. An acceleration magnitude threshold value for each of multiple categories is typically chosen high enough to avoid false positives (i.e., from a toss event) but low enough to capture a likely falls based on the empirical data sets for the given category. Moreover, the acceleration magnitude threshold value for a given category can be lower when other factors, in addition to acceleration magnitude, are evaluated as a potential fall event. For example, based on empirically gained knowledge that a trip event typically has a shorter free-fall period, with a relatively high orientation change, followed by a lower magnitude spike as compared to a toss event, with the time between the free fall period and magnitude spike is longer than a toss event, the predetermined magnitude threshold for a trip category can be set lower than for a toss event category. However, to reduce false positive determinations, the change in orientation, the rate of descent (e.g., from evaluating barometer sensor data) and free fall period, can be compared to a predetermined orientation limit, a predetermined rate of descent limit, and a predetermined free fall period threshold, respectively. One skilled in the art, will appreciate that the terms `threshold` and `limit` typically refer to values that when current date is compared against trigger an action, or cessation of action, respectively, that establishes an accepted operating range. The terms may be used interchangeably herein, but generally a measured value that exceeds a threshold, e.g., a measured magnitude spike value exceeding a predetermined value that corresponds to a fall device impacting a surface after descending for a period indicates the likelihood of an impact. On the other hand, for an acceleration signature of a potential fall event, if the time between a point that a measured acceleration value exceeds a maximum (sudden stop of descent) threshold value and an earlier-occurring point that a measured acceleration value dropped below a free-fall threshold value are within a predetermined time limit, then the signature may indicate as fall. Or, if for an acceleration signature of a potential fall event the period that acceleration magnitude values stay below a free fall threshold exceeds a predetermined free-fall limit, then an evaluation of the potential fall signature may indicate a toss event since the free-fall period was longer than the predetermined limit--a shorter period of free-fall may indicate a fall device wearer tried to break his, or her, fall. [0041] Thus, the threshold values loaded at step 110 typically include first and second threshold value for at least two different fall categories. For purposes of discussion, assume the processor loads values for two different fall categories one and two. For each category, a first acceleration magnitude threshold corresponds to a peak magnitude typically associated with sudden deceleration that occurs when a fall device ceases descending. A second acceleration magnitude threshold corresponds to a value that indicates a free fall when the acceleration magnitude output signal of the fall device is below it. One skilled in the art will appreciate that a magnitude value, whether predetermined from calculation from a data set for an empirical fall event, or from real-time monitoring for comparison to the predetermined calculated value, the value can be a direct reading (after applying calibration coefficients) if the acceleration measuring device is a single-axis device. Or, if the acceleration device is a more typical three-axis acceleration measuring device, the calculation of the magnitude my include performing a square root sum of the squares operation on the three values from the three accelerometer components sampled simultaneously.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to utilize the acceleration signature to discriminate between a toss event and a human fall of Barfield in the system of Chen, as taught by Barfield. 
Regarding Claim 3, (Currently Amended) Chen further discloses the aspects of the fall detection apparatus as claimed in claim 1, wherein the processor is configured to: 
analyze the received measurements of movements of the user to determine an initial indication of whether the user may have fallen ([0030] The tracking provided by the disclosed principles may be implemented for any activity in which body position and movement are important, such as remote patient monitoring, individualized instruction and outcome evaluation for rehabilitation, and other health applications. Moreover, the accurate detection and remote tracking of the disclosed principles may be used to track and evaluate patient movement and posture assessment cost effectively. In addition, the disclosed principles can provide for onscreen display of a patient's body movement, posture change, COG, and BOS during the wearer's monitored movements and activities. Such an onscreen display of the patient's movement, posture change, COG, and BOS can be on a real-time basis or can be based on historical data that was captured and stored, for example, in a central sensor unit or in a database. A comparison of real-time data with historical data may be used to detect deficiencies in position or movement, such as for detecting and predicting deteriorating posture and possible falls. [0032] Such positioning for the central sensor at the wearer's COG is important for detecting changes in the wearer's COG over his BOS, using the central sensor in conjunction with the overall network of strategically positioned sensors, which may then be used detect and predict deteriorating posture and potential falls. Also, sensor nodes may be positioned at the wearer's head, as well as one or more locations on the wearer's arms or legs. Such locations may include the shoulders, elbows, and hands/wrists for the arm locations, and the knees, thighs, and feet/ankles for the leg locations. However, these locations are merely exemplary and the disclosed principles may be implemented with any sensor locations that are capable of capturing full body motion capture data. Further, an assistive walking device (e.g., a cane) of the wearer 210 may also be fitted with a geolocation device, such as a GPS tracker 220. Such a GPS tracker 220 on the waking device can assist with determining the geographic location of the wearer 210, if desired, and is discussed in further detail below. Moreover, locations for each sensor node may be selected based on the type of body motion being captured for evaluation. Accordingly, those who are skilled in the pertinent field of art will understand what body locations may thus be used when implementing the 3D body motion mapping provided by the disclosed principles.); and 
determine whether any of the one or more objects are being carried or used by the user after the initial indication indicates that the user may have fallen (user has fallen if the acceleration magnitude dictates so, [0030] The tracking provided by the disclosed principles may be implemented for any activity in which body position and movement are important, such as remote patient monitoring, individualized instruction and outcome evaluation for rehabilitation, and other health applications. Moreover, the accurate detection and remote tracking of the disclosed principles may be used to track and evaluate patient movement and posture assessment cost effectively. In addition, the disclosed principles can provide for onscreen display of a patient's body movement, posture change, COG, and BOS during the wearer's monitored movements and activities. Such an onscreen display of the patient's movement, posture change, COG, and BOS can be on a real-time basis or can be based on historical data that was captured and stored, for example, in a central sensor unit or in a database. A comparison of real-time data with historical data may be used to detect deficiencies in position or movement, such as for detecting and predicting deteriorating posture and possible falls. [0031] The disclosed sensor network 200 is worn by a user for body motion capturing, and gathers data regarding the user's body position and movement to generate a 3D mapping of that movement or posture for evaluation as disclosed herein. As illustrated in FIG. 2, sensor nodes 205 may be dispersed at select locations of the wearer's body 210, as well as their assistive walking device 215, if present. The locations selected for providing sensors are those locations of a human body that will provide the best and most accurate information regarding a body's movements. As illustrated, such locations may include the COG of a person at the center of the body's core. The COG and BOS are dynamic data. The constantly changing COG has to be maintained within constantly changing BOS to maintain wearer's stability. Thus, the disclosed principles calculates the COG & BOS on a real-time basis based on the feedback from the network of 3D sensors and weight sensors located throughout strategic positions on the body. The COG over BOS will then be evaluated on a real-time basis to evaluate the deficiency in position or movement of the wearer.).
Regarding Claim 4, (Currently Amended) Barfield further discloses the aspects of the fall detection apparatus as claimed in claim 1, wherein the processor is further configured to determine whether the user has fallen by: 
processing the received measurements of the movements of the user to determine a first indication of whether the user has fallen ([0043] At step 130, the processor determines whether the calculated magnitude for a given sample exceeds a first acceleration threshold. Preferably, the first acceleration magnitude threshold is a maximum value derived from fall data corresponding to a given first fall category, or characteristic segmentation fall data set. If a calculated acceleration magnitude exceeds the threshold, the processor outputs a signal at step 140 indicating that a fall may have occurred.); 
for each object that has been determined to be carried or used by the user, processing respective measurements of the movements of the object to determine a respective indication of whether the user or object has fallen ([0043]…If the processor determines at step 130 that the current sample's calculated magnitude does not exceed the first threshold, it compares the calculated magnitude to a second threshold at step 135. The second threshold corresponds to a maximum magnitude derived from a second category of fall data which is different than the data set used to determine the acceleration threshold for the first category of fall data. Preferably, the first magnitude threshold is greater than the second. If the calculated magnitude of data for the current sample of data exceeds the second threshold, the processor performs further analysis at step 137, which can include methods discussed in greater detail in reference to FIG. 2. After performing the further analysis, if the processor determines that a fall has occurred, it generates a signal at step 140 indicating that a fall may have occurred. It will be appreciated that the further analysis may include determining free fall period length by analyzing accelerometer magnitude signal samples, frequency analysis (i.e., Fast Fourier Transform) of accelerometer signals (either on individual signals corresponding to a given axis or on the magnitude of all axes).); and 
determining whether the user has fallen based on the first indication and the respective indication for each object that has been determined to be carried or used by the user ([0043]… The processor can perform various statistical functions on the data further analyzed, including integrating the acceleration magnitude signal during a free fall period, integrating the acceleration signal during a high acceleration event portion of the signal, determining a standard deviation of the acceleration signals to distinguish between different typical behaviors, such as walking, running, sitting, lifting, and falling. Similarly, determining a mean of the acceleration signal, or signals, can distinguish between different activities. Thus, even if the acceleration magnitude signal exceeds the second threshold, the further analysis can reduce the likelihood of erroneously outputting a signal indicating at fall if the further analysis indicates an activity other than a fall, which may not require assistance of emergency personnel or resources.).
Regarding Claim 5, (Currently Amended) Barfield further discloses the aspects of the fall detection apparatus as claimed in claim 1, wherein the processor is further configured to determine whether the user has fallen by: 
processing the received measurements of the movements of the user to extract values for one or more fall characteristics (If the processor determines at step 130 that the current sample's calculated magnitude does not exceed the first threshold, it compares the calculated magnitude to a second threshold at step 135. The second threshold corresponds to a maximum magnitude derived from a second category of fall data which is different than the data set used to determine the acceleration threshold for the first category of fall data. Preferably, the first magnitude threshold is greater than the second. If the calculated magnitude of data for the current sample of data exceeds the second threshold, the processor performs further analysis at step 137, which can include methods discussed in greater detail in reference to FIG. 2. After performing the further analysis, if the processor determines that a fall has occurred, it generates a signal at step 140 indicating that a fall may have occurred. It will be appreciated that the further analysis may include determining free fall period length by analyzing accelerometer magnitude signal samples, frequency analysis (i.e., Fast Fourier Transform) of accelerometer signals (either on individual signals corresponding to a given axis or on the magnitude of all axes). The processor can perform various statistical functions on the data further analyzed, including integrating the acceleration magnitude signal during a free fall period, integrating the acceleration signal during a high acceleration event portion of the signal, determining a standard deviation of the acceleration signals to distinguish between different typical behaviors, such as walking, running, sitting, lifting, and falling. Similarly, determining a mean of the acceleration signal, or signals, can distinguish between different activities. Thus, even if the acceleration magnitude signal exceeds the second threshold, the further analysis can reduce the likelihood of erroneously outputting a signal indicating at fall if the further analysis indicates an activity other than a fall, which may not require assistance of emergency personnel or resources.); 
for each object that has been determined to be carried or used by the user, processing respective measurements of the movements of the object to extract values for one or more fall characteristics (first and second acceleration and other values of the samples and frequency analysis, ¶0043-0045); and 
determining whether the user has fallen based on the values of the one or more fall characteristics extracted from the received measurements of the movements of the user and the values of the one or more fall characteristics extracted from the respective measurements of the movements of the objects (¶0042-0045).
Regarding Claim 6, (Currently Amended) Barfield further discloses the aspects of the fall detection apparatus as claimed in claim 1, wherein the processor is further configured to determine whether any of the one or more objects are being carried or used by the user based on any one or more of: measurements of the movements of one or more of the objects (acceleration detection, ¶0043); indications of whether any of the one or more objects is switched on or activated (activated ¶0075); measurements of the location of the one or more objects (proximity on the person, ¶0074-0075); indications of whether any of the one or more objects are wirelessly connected to the fall detection apparatus; measurements of temperature at one or more of the objects; and measurements of air pressure at one or more of the objects (pressure ¶0065).
Regarding Claim 7, (Currently Amended) Chen further discloses the aspects of the fall detection apparatus as claimed in claim 1, wherein the processor is further configured to determine whether any of the one or more objects are being carried or used by the user by comparing the received measurements of the movements of the user with measurements of the movements of the one or more objects (user has fallen if the acceleration magnitude dictates so, [0030] The tracking provided by the disclosed principles may be implemented for any activity in which body position and movement are important, such as remote patient monitoring, individualized instruction and outcome evaluation for rehabilitation, and other health applications. Moreover, the accurate detection and remote tracking of the disclosed principles may be used to track and evaluate patient movement and posture assessment cost effectively. In addition, the disclosed principles can provide for onscreen display of a patient's body movement, posture change, COG, and BOS during the wearer's monitored movements and activities. Such an onscreen display of the patient's movement, posture change, COG, and BOS can be on a real-time basis or can be based on historical data that was captured and stored, for example, in a central sensor unit or in a database. A comparison of real-time data with historical data may be used to detect deficiencies in position or movement, such as for detecting and predicting deteriorating posture and possible falls. [0031] The disclosed sensor network 200 is worn by a user for body motion capturing, and gathers data regarding the user's body position and movement to generate a 3D mapping of that movement or posture for evaluation as disclosed herein. As illustrated in FIG. 2, sensor nodes 205 may be dispersed at select locations of the wearer's body 210, as well as their assistive walking device 215, if present. The locations selected for providing sensors are those locations of a human body that will provide the best and most accurate information regarding a body's movements. As illustrated, such locations may include the COG of a person at the center of the body's core. The COG and BOS are dynamic data. The constantly changing COG has to be maintained within constantly changing BOS to maintain wearer's stability. Thus, the disclosed principles calculates the COG & BOS on a real-time basis based on the feedback from the network of 3D sensors and weight sensors located throughout strategic positions on the body. The COG over BOS will then be evaluated on a real-time basis to evaluate the deficiency in position or movement of the wearer.).
Barfield further teaches the aspects of the fall detection apparatus as claimed in claim 1, wherein the processor is further configured to determine whether any of the one or more objects are being carried or used by the user by comparing the received measurements of the movements of the user with measurements of the movements of the one or more objects (¶0074-0077 see additionally Using an Integration Technique to Determine the Difference Between False Positives and Falls in Fall Detection Devices, Different Classifications of Falls by Means of Pressure Readings, Stage 2 (Fall Window Classification Portion of the Fall Method)).
Regarding Claim 8, (Currently Amended) Barfield further discloses the aspects of the fall detection apparatus as claimed in claim 1, wherein the processor is further configured to determine whether a detected fall is an exception due to the dropping of an object that is being carried or used by the user (¶0074-0077).
Regarding Claim 9, (Currently Amended) Barfield further discloses the aspects of the fall detection system for detecting a fall by a user, the fall detection system comprising: 
the fall detection apparatus as claimed in claim 1 (see claim 1); and 
one or more objects that can be carried or used by the user, each object having a respective movement sensor for measuring the movements of the object (first and second acceleration and other values of the samples and frequency analysis, ¶0043-0045 see additionally Smartphone Application discussions).
Regarding Claim 10, (Currently Amended) Claim 10 is interpreted and rejected in light of claim 1 as recited above, as claim 10 is contained in the method steps within claim 1.
Regarding Claim 12, (Currently Amended) Claim 12 is interpreted and rejected in light of claim 6 as recited above, as claim 12 is contained in the method steps within claim 6.
Regarding Claim 13, (Currently Amended) Chen further discloses the aspects of the method as claimed in claim 10, wherein the step of determining whether any of the one or more objects are being carried or used by the user further comprises:
comparing the received measurements of the movements of the user with measurements of the movements of the one or more objects ([0031] The disclosed sensor network 200 is worn by a user for body motion capturing, and gathers data regarding the user's body position and movement to generate a 3D mapping of that movement or posture for evaluation as disclosed herein. As illustrated in FIG. 2, sensor nodes 205 may be dispersed at select locations of the wearer's body 210, as well as their assistive walking device 215, if present. The locations selected for providing sensors are those locations of a human body that will provide the best and most accurate information regarding a body's movements. As illustrated, such locations may include the COG of a person at the center of the body's core. The COG and BOS are dynamic data. The constantly changing COG has to be maintained within constantly changing BOS to maintain wearer's stability. Thus, the disclosed principles calculates the COG & BOS on a real-time basis based on the feedback from the network of 3D sensors and weight sensors located throughout strategic positions on the body. The COG over BOS will then be evaluated on a real-time basis to evaluate the deficiency in position or movement of the wearer.).
Regarding Claim 14, (Currently Amended) Claim 14 is interpreted and rejected in light of claim 8 as recited above, as claim 14 is contained in the method steps within claim 8.
Regarding Claim 15, (Currently Amended) Chen further discloses the aspects of the computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform a method of detecting a fall by a user (please additionally see the rejection being made of claims 1, and 10 respectively).
Regarding Claim 19, (New) Chen further discloses the aspects of the fall detection apparatus of claim 1, wherein the received first measurements and the received second measurements are combined based upon likelihood of observed characteristics of the one or more objects and a decision threshold (¶0069).
Barfield further teaches the aspects of the fall detection apparatus of claim 1, wherein the received first measurements and the received second measurements are combined based upon likelihood of observed characteristics of the one or more objects and a decision threshold (¶0042-0045).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Kwatra et al. disclosed METHODS AND SYSTEMS FOR MANAGING HAZARD RISK BASED ON LOCATION AND INCIDENT DATA (U.S. Patent Application Publication 2020/0219372 A1):
	[0022] In some embodiments, the methods and systems described herein utilize a multi-layer neural network mechanism that utilizes weighted parameters involving, for example, gait analysis, geo-location, and region-based convolutional neural network (R-CNN) detected activity to a relatively refined and granular level. As such, the methods and systems may be capable of determining abnormal changes in patterns of users' walking/movement vectors (e.g., changes in gait, changes in accelerometer readings, etc.) with respect to trained walking/movement vector to determine a hazard risk score, predict falls (or other incidents) based on risk source and crowd-sourced data specific to the geo-spatial conditions and environmental factors, and/or provide proactive mitigating actions.
[0087] FIG. 8 illustrates a multi-level neural network classification model (or DLNN) 800 for risk factor evaluation or calculating hazard risk scores, according to some embodiments. The model 800 may be utilized to assess the risk of hazards (or hazardous incidents or events) for different users based on, for example, location characteristics, environmental factors (e.g., steps, stairs, floor, etc.), geo-spatial metrics, and fall type and/or abnormality rate. The model 800 may, for example, proactively obtain user feedback and social media information to make adjustments (e.g., to configurable weights, such as 0.4, 0.2h1, etc. as shown in FIG. 8) to improve the performance thereof over time.
[0088] The model includes a first layer (L-1) 802 and a second layer (L-2) 804. The first layer 802 includes (and/or utilizes) environmental factors 806, crowd risk causality factors 808 (including those of the individual user 810 and other users 812), geo-spatial and temporal metrics 814, and historical event (or incident) details at the location 816. The environmental factors 806 may refer to details about a particular location or venue (e.g., steps, objects, floor surface type, etc.), as described above. The crowd risk causality factors 808 may refer to any information or data associated with a particular user and/or other users (e.g., data related to gait, a profile of the users, social media activity, etc.). In some embodiments, the causality factors for the individual user 810 and those of the other users 812 are assigned equal weights. However, those weights, as with the other weights shown in FIG. 8, may be configurable. The geo-spatial and temporal metrics 814 may refer to the exact location (or other details) of the venue, the location of the user (e.g., within the venue), and the time at which the user is at the venue. The historical details 816 may refer to information related to incidents at the venue (e.g., as retrieved from newsfeeds, social media activity, etc.).
[0089] The second layer 804 includes (and/or utilizes) similar events at the location 818 and the type and/or rate of detected incidents 820, which may be at least in part based on the elements of the first layer 802 as shown in FIG. 8. An optimized risk score (or hazard risk score) 822 may be calculated as shown. Reinforcement learning 824 may be performed based on, for example, feedback provided by users and/or further monitoring of the users (e.g., monitoring for falls, other incidents, etc.), which may be used to adjust the configurable weights (and/or adjust other parameters) that may be used to tune the calculation of the hazard risk score and/or train the first layer 802.

Tunnell disclosed METHOD AND SYSTEM TO IMPROVE ACCURACY OF FALL DETECTION USING MULTI-SENSOR FUSION (U.S. Patent Application Publication 2019/0197861 A1):
	[0206] Machine learning algorithms are differentiated from static computational algorithms by their ability to independently change (i.e., learn) the way the outputs are determined, with minimal human intervention. Machine learning algorithms are programmed to self-adjust (by changing the weight values associated with each input, as further described below) to reduce the error of subsequent output predictions based on subsequent input decisions to better predict an outcome. Over time, and many iterations, these algorithms learn to make accurate predictions.
[0208] One AI-oriented implementation of the present invention using an artificial neural network. Artificial neural networks are collections of “neurons” that are configured in many “layers”. Each neuron of the network embodies a mathematical activation function, i.e., a simple static function that converts multiple weighted inputs to a single output value. The neuron receives input data from an unlimited number of sources, applies a weight value to each input, sums the weighted values, and applies the activation function to the sum to predict an output.
[0210] A specific activation function according to the present invention considers and combines each of the weighted input values to predict whether the event (e.g., a fall) will occur. These weighted input values represent a combination of the lower layers of the network.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689